 1 

 2 

 3 

 4 

 5 

 6                             IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7 

 8 
        CARTER JESNESS, a single man,
 9                                                             No. C18-1225 RSM
                Plaintiff,                                         (CR15-0181 MJP-001)
10 
                v.                                             STIPULATION AND AGREED
11                                                             ORDER

12      GREGORY LYLE BRIDGES,

13              Defendants.

14 

15                                                  STIPULATION

16    IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto that:
17 
           1.        The defendant in this case was charged with and convicted in this Court under
18 

19                   Cause No.: 2: 15CR00181MJP-001with two counts of violation of 18 U.S.C. §

20                   2423(b). The victim alleged in those counts is the Plaintiff in this case.

21         2.        That case was extensively investigated by Federal authorities leading to the
22                   indictment of defendant, resulting, it is believed, in substantial investigative reports,
23 
                     documentary evidence and witness statements, including the statement of plaintiff
24 
                     herein.
25 
           3.        The discovery material produced in the federal criminal case is obviously relevant
26

      STIPULATION AND AGREED ORDER
       -1                                                    Leemon 403 Columbia St. Ste. 500 Seattle, WA 98104
                                                              + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                                 PLLC
 1                to this matter, as the complaint herein alleges violation of the same federal criminal

 2                statitutes.

 3         4.     Discovery in the criminal case was produced by the government to Mr. Bridges’
 4                defense counsel, Page Pate.
 5 
           5.     Counsel for Defendant herein contacted Mr. Pate by email seeking a copy of the
 6 
                  discovery material on behalf of Mr. Bridges, Defendant in both actions.
 7 
           6.     Mr. Pate responded by email, “Thank you for your email. Unfortunately, I can’t
 8 
                  produce discovery materials produced to me in a criminal case without a court
 9 

10                order. The local rules restrict the dissemination of this information to the

11                government and counsel, especially in a case where the discovery involves sexual

12                abuse allegations by minors. I’m happy to comply if you get a court order, but I

13                otherwise can’t send you those materials.”
14         7.     The parties to the above captioned civil action hereby stipulate that the discovery
15 
                  materials produced to Defendant in the above-captioned criminal case are relevant
16 
                  to the above-captioned civil case and are discoverable within the meaning of FRCP
17 
                  26.
18 
           8.     The undersigned counsel for the parties to the above-captioned civil action hereby
19 
                  agree that production to them of the discovery materials provided to defense
20 

21                counsel in the above-captioned criminal case will facilitate preparation of the

22                above-captioned civil case.

23 

24 
           DATED this ____ day of January, 2019, at Seattle, Washington.
25 

26

      STIPULATION AND AGREED ORDER
       -2                                                Leemon 403 Columbia St. Ste. 500 Seattle, WA 98104
                                                          + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                            PLLC
 1 
                                          LEEMON + ROYER. PLLC
 2 

 3                                        By: /s/ Mark Leemon__________________________
                                          Mark Leemon, WSBA #5005
 4                                        Attorney for Plaintiff
 5 

 6 
                                          THE MARSHALL DEFENSE FIRM
 7 

 8                                        By: /s/ David S. Marshall_______________________
                                          David S. Marshall, WSBA#11716
 9                                        Attorney for Defendant
10 

11 

12 

13                                               ORDER
14 
             BASED ON THE STIPULATION ABOVE IT IS HEREBY ORDERED that Page Pate,
15 
      counsel for the defendant in the above-captioned criminal case, is authorized to produce to Mark
16 
      Leemon and David Marshall, counsel for the parties in the above-captioned civil case, discovery
17 
      materials provided by the Government to Mr. Pate in the above-captioned criminal case.
18 
             DATED this 24th day of January 2019.
19 

20                                                A
                                                  RICARDO S. MARTINEZ
21 
                                                  CHIEF UNITED STATES DISTRICT JUDGE
22 

23 

24 
      Presented By:
25 
      LEEMON + ROYER, PLLC
26

      STIPULATION AND AGREED ORDER
       -3                                                 Leemon 403 Columbia St. Ste. 500 Seattle, WA 98104
                                                           + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                             PLLC
 1 

 2 
      By s/Mark Leemon, _________________
 3    Mark Leemon, WSBA No. 5005
      Attorneys for Plaintiffs
 4 
      THE MARSHALL DEFENSE FIRM
 5 

 6 
      By: /s/ David S. Marshall______________
 7    David S. Marshall, WSBA#11716
      Attorney for Defendant
 8 

 9 

10 

11 

12 

13 

14 

15 

16 

17 

18 

19 

20 

21 

22 

23 

24 

25 

26

      STIPULATION AND AGREED ORDER
       -4                                       Leemon 403 Columbia St. Ste. 500 Seattle, WA 98104
                                                 + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                   PLLC
